 


111 HR 280 IH: Paterson Great Falls National Historical Park Act
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 280 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Mr. Pascrell introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To establish the Paterson Great Falls National Historical Park, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Paterson Great Falls National Historical Park Act.
2.DefinitionsIn this Act:
(1)CityThe term City means the City of Paterson, New Jersey.
(2)CommissionThe term Commission means the Paterson Great Falls National Historical Park Advisory Commission established by section 6(a).
(3)Historic districtThe term Historic District means the Great Falls Historic District in the State.
(4)Management planThe term management plan means the management plan for the Park developed under section 5.
(5)MapThe term Map means the map entitled Paterson Great Falls National Historical Park-Proposed Boundary, numbered T03/80,001, and dated May 2008.
(6)ParkThe term Park means the Paterson Great Falls National Historical Park established by section 3(a).
(7)SecretaryThe term Secretary means the Secretary of the Interior.
(8)StateThe term State means the State of New Jersey.
3.Paterson great falls national historical park
(a)Establishment
(1)In generalSubject to paragraph (2), there is established in the State a unit of the National Park System to be known as the Paterson Great Falls National Historical Park.
(2)Conditions for establishmentThe Park shall not be established until the date on which the Secretary determines that—
(A)
(i)the Secretary has acquired sufficient land or an interest in land within the boundary of the Park to constitute a manageable unit; or
(ii)the State or City, as appropriate, has entered into a written agreement with the Secretary to donate—
(I)the Great Falls State Park, including facilities for Park administration and visitor services; or
(II)any portion of the Great Falls State Park agreed to between the Secretary and the State or City; and
(B)the Secretary has entered into a written agreement with the State, City, or other public entity, as appropriate, providing that—
(i)land owned by the State, City, or other public entity within the Historic District will be managed consistent with this Act; and
(ii)future uses of land within the Historic District will be compatible with the designation of the Park.
(b)PurposeThe purpose of the Park is to preserve and interpret for the benefit of present and future generations certain historical, cultural, and natural resources associated with the Historic District.
(c)BoundariesThe Park shall include the following sites, as generally depicted on the Map:
(1)The upper, middle, and lower raceways.
(2)Mary Ellen Kramer (Great Falls) Park and adjacent land owned by the City.
(3)A portion of Upper Raceway Park, including the Ivanhoe Wheelhouse and the Society for Establishing Useful Manufactures Gatehouse.
(4)Overlook Park and adjacent land, including the Society for Establishing Useful Manufactures Hydroelectric Plant and Administration Building.
(5)The Allied Textile Printing site, including the Colt Gun Mill ruins, Mallory Mill ruins, Waverly Mill ruins, and Todd Mill ruins.
(6)The Rogers Locomotive Company Erecting Shop, including the Paterson Museum.
(7)The Great Falls Visitor Center.
(d)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
(e)Publication of noticeNot later than 60 days after the date on which the conditions in subparagraphs (A) and (B) of subsection (a)(2) are satisfied, the Secretary shall publish in the Federal Register notice of the establishment of the Park, including an official boundary map for the Park.
4.Administration
(a)In generalThe Secretary shall administer the Park in accordance with—
(1)this Act; and
(2)the laws generally applicable to units of the National Park System, including—
(A)the National Park Service Organic Act (16 U.S.C. 1 et seq.); and
(B)the Act of August 21, 1935 (16 U.S.C. 461 et seq.).
(b)State and local jurisdictionNothing in this Act enlarges, diminishes, or modifies any authority of the State, or any political subdivision of the State (including the City)—
(1)to exercise civil and criminal jurisdiction; or
(2)to carry out State laws (including regulations) and rules on non-Federal land located within the boundary of the Park.
(c)Cooperative Agreements
(1)In generalAs the Secretary determines to be appropriate to carry out this Act, the Secretary may enter into cooperative agreements with the owner of the Great Falls Visitor Center or any nationally significant properties within the boundary of the Park under which the Secretary may identify, interpret, restore, and provide technical assistance for the preservation of the properties.
(2)Right of accessA cooperative agreement entered into under paragraph (1) shall provide that the Secretary, acting through the Director of the National Park Service, shall have the right of access at all reasonable times to all public portions of the property covered by the agreement for the purposes of—
(A)conducting visitors through the properties; and
(B)interpreting the properties for the public.
(3)Changes or alterationsNo changes or alterations shall be made to any properties covered by a cooperative agreement entered into under paragraph (1) unless the Secretary and the other party to the agreement agree to the changes or alterations.
(4)Conversion, use, or disposalAny payment made by the Secretary under this subsection shall be subject to an agreement that the conversion, use, or disposal of a project for purposes contrary to the purposes of this Act, as determined by the Secretary, shall entitle the United States to reimbursement in amount equal to the greater of—
(A)the amounts made available to the project by the United States; or
(B)the portion of the increased value of the project attributable to the amounts made available under this subsection, as determined at the time of the conversion, use, or, disposal.
(5)Matching funds
(A)In generalAs a condition of the receipt of funds under this subsection, the Secretary shall require that any Federal funds made available under a cooperative agreement shall be matched on a 1-to-1 basis by non-Federal funds.
(B)FormWith the approval of the Secretary, the non-Federal share required under subparagraph (A) may be in the form of donated property, goods, or services from a non-Federal source.
(d)Acquisition of Land
(1)In generalThe Secretary may acquire land or interests in land within the boundary of the Park by donation, purchase from a willing seller with donated or appropriated funds, or exchange.
(2)Donation of state owned landLand or interests in land owned by the State or any political subdivision of the State may only be acquired by donation.
(e)Technical assistance and public interpretationThe Secretary may provide technical assistance and public interpretation of related historic and cultural resources within the boundary of the Historic District.
5.Management plan
(a)In generalNot later than 3 fiscal years after the date on which funds are made available to carry out this section, the Secretary, in consultation with the Commission, shall complete a management plan for the Park in accordance with—
(1)section 12(b) of Public Law 91–383 (commonly known as the National Park Service General Authorities Act) (16 U.S.C. 1a–7(b)); and
(2)other applicable laws.
(b)Cost shareThe management plan shall include provisions that identify costs to be shared by the Federal Government, the State, and the City, and other public or private entities or individuals for necessary capital improvements to, and maintenance and operations of, the Park.
(c)Submission to congressOn completion of the management plan, the Secretary shall submit the management plan to—
(1)the Committee on Energy and Natural Resources of the Senate; and
(2)the Committee on Natural Resources of the House of Representatives.
6.Paterson Great Falls National Historical Park Advisory Commission
(a)EstablishmentThere is established a commission to be known as the Paterson Great Falls National Historical Park Advisory Commission.
(b)DutiesThe duties of the Commission shall be to advise the Secretary in the development and implementation of the management plan.
(c)Membership
(1)CompositionThe Commission shall be composed of 9 members, to be appointed by the Secretary, of whom—
(A)4 members shall be appointed after consideration of recommendations submitted by the Governor of the State;
(B)2 members shall be after consideration of recommendations submitted by the City Council of Paterson, New Jersey;
(C)1 member shall be after consideration of recommendations submitted by the Board of Chosen Freeholders of Passaic County, New Jersey; and
(D)2 members shall have experience with national parks and historic preservation.
(2)Initial appointmentsThe Secretary shall appoint the initial members of the Commission not later than the earlier of—
(A)the date that is 30 days after the date on which the Secretary has received all of the recommendations for appointments under paragraph (1); or
(B)the date that is 30 days after the Park is established in accordance with section 3.
(d)Term; Vacancies
(1)Term
(A)In generalA member shall be appointed for a term of 3 years.
(B)ReappointmentA member may be reappointed for not more than 1 additional term.
(2)VacanciesA vacancy on the Commission shall be filled in the same manner as the original appointment was made.
(e)MeetingsThe Commission shall meet at the call of—
(1)the Chairperson; or
(2)a majority of the members of the Commission.
(f)QuorumA majority of the Commission shall constitute a quorum.
(g)Chairperson and Vice Chairperson
(1)In generalThe Commission shall select a Chairperson and Vice Chairperson from among the members of the Commission.
(2)Vice chairpersonThe Vice Chairperson shall serve as Chairperson in the absence of the Chairperson.
(3)TermA member may serve as Chairperson or Vice Chairman for not more than 1 year in each office.
(h)Commission Personnel Matters
(1)Compensation of members
(A)In generalMembers of the Commission shall serve without compensation.
(B)Travel expensesMembers of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission.
(2)Staff
(A)In generalThe Secretary shall provide the Commission with any staff members and technical assistance that the Secretary, after consultation with the Commission, determines to be appropriate to enable the Commission to carry out the duties of the Commission.
(B)Detail of employeesThe Secretary may accept the services of personnel detailed from—
(i)the State;
(ii)any political subdivision of the State; or
(iii)any entity represented on the Commission.
(i)FACA nonapplicabilitySection 14(b) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.
(j)TerminationThe Commission shall terminate 10 years after the date of enactment of this Act.
7.Study of Hinchliffe Stadium
(a)In generalNot later than 3 fiscal years after the date on which funds are made available to carry out this Act, the Secretary shall complete a study regarding the preservation and interpretation of Hinchliffe Stadium, which is listed on the National Register of Historic Places.
(b)InclusionsThe study shall include an assessment of—
(1)the potential for listing the stadium as a National Historic Landmark; and
(2)options for maintaining the historic integrity of Hinchliffe Stadium.
8.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act. 
 
